Citation Nr: 1116605	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  03-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In August 2006 and October 2009, the Board remanded the case for further development and it now returns to the Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board's review of the record since the October 2009 remand indicates that yet another remand is warranted.  Specifically, the AMC again failed to adequately comply with the Board's remand orders.  

To reiterate, as part of the remand in August 2006, the Board instructed that requests were to be made of the National Archives and Records Administration (NARA) for deck logs from October 1957 to January 1961, the period during which the Veteran served on the U.S.S. Odax.  The record shows that three requests were made of NARA, but that they did not yield a positive response.  However, a review of the requests and responses revealed that the requests were not effectively tailored to yield positive results.  

The Board notes that the Veteran has claimed the following stressors that could be verified:

* A garbage disposal unit ejected a bag, resulting in pressurized water filling the submarine, which could also have hit the battery walls, thereby creating a cloud of chlorine gas that would kill the crew.

* A Russian torpedo hit the hull, but did not detonate.
A February 2007 response from NARA indicated that the request for deck logs dated from October 1957 to January 1961 was too extensive.  Thereafter, the AMC requested deck logs from October 1957 through December 1957, which garnered a response from NARA that they needed to know what in the deck logs VA was seeking.  The AMC then requested deck logs from only December 1957, which yielded that same response in April 2008.  Finally, the AMC made a request for the location of engine rooms and sleeping quarters on the U.S.S. Odax.  NARA responded by directing the AMC to the Maps and Plans Work Group at NARA, for which a complete address was provided.  

In the October 2009 remand, the Board specifically instructed the AMC to review the record to determine, to the extent possible, the dates that the U.S.S. Odax was in the North Atlantic while the Veteran was on board.  Then, the AMC was to formulate a request to NARA that summarizes the Veteran's stressor events and that asks that NARA search deck logs for an appropriately short period of time for any information related to such stressors or reasonably similar events.  

Nevertheless, a November 2009 letter to NARA shows that the AMC requested that NARA summarize the Veteran's stressor events and search deck logs from October 1957 to January 1961 for corroborating information.  The letter also asked that NARA request the location of sleeping quarters from the Maps and Plans Work Group and provided the address.  NARA responded as before that the period needing to be searched was too extensive and that the request did not provide details as to what specifically needed to be located.  

Clearly the November 2009 letter to NARA failed to adequately comply with the Board's remand as it contained the same deficiencies that yielded negative responses from NARA prior to the remand.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board has no recourse but to again remand the claim so that the AMC can formulate a request for information from NARA to which NARA can reasonably respond. 
Accordingly, the case is REMANDED for the following actions:

1. Review the record to determine, to the extent possible, the dates that the U.S.S. Odax was in the North Atlantic while the Veteran was on board.  

Then, summarize the Veteran's stressor events and formulate a request to NARA that describes those events and asks that NARA search deck logs for an appropriately short period of time for any information related to such stressors or reasonably similar events.  In determining the period of time, the AMC must consider the dates the Veteran was on board the U.S.S. Odax, the dates the ship was in the North Atlantic, and the prior requests and responses from NARA that prescribe the maximum amount of time NARA is able to search.  

2. Separately request information as to the location of sleeping quarters and the engine room on the U.S.S. Odax from the Maps and Plans Work Group, Special Media Archives Services Division (NWCS), Room 3320, The National Archives at College Park, 8601 Adelphi Road, College Park, MD 20740-6001.

3. All requests and responses, positive and negative, with respect to the above should be associated with the claims file.  

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the October 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


